DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first Office Action on the merits. Claims 1-16 are currently pending. 
Claim Objections
The following claims are objected to because of the following informalities:
Claims 2-7, 9-12, and 14-16, line 1, “The feeding system for an animal” should read “The feeding system for the animal”.
Claim 7, lines 1-2, “an channel block” should read “a channel block”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 4-5, the limitation of “the space between the outer and inner walls” is indefinite because it lacks antecedent basis. 
Claim 6, line 2, the limitation of “the animal’s access to food placed within the said channel” is indefinite because it is unclear whether “food” is being positively recited. 
Claim 8, lines 4-5, the limitation of “the space between the outer and inner walls” is indefinite because it lacks antecedent basis. 
Claim 13, lines 5-6, the limitation of “the space between the outer and inner walls” is indefinite because it lacks antecedent basis. 
All other claims depending on one or more of the above rejected claims are also rejected the same.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
In this case, such claim limitation includes “a means for restricting the animal’s access to food” in claim 6. The specification, page 3, paragraph 4, discloses the drinking compartment as the structure to prevent the animal “from having unobstructed access to the food compartment by means of the drinking compartment.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 13 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Sohn (KR 20160040407 A).
Regarding claim 1, Sohn discloses a feeding system for an animal, said feeding system comprising a vessel (10), wherein said vessel has an open top end (figs. 5-8 show 10 with an open top end), a closed bottom end (fig. 7 shows 10 with a closed bottom end), an outer wall (outermost wall of 10, fig. 7) upstanding from the said bottom end defining substantially the periphery of the said vessel (outermost wall of 10 is upstanding from the bottom end and defines the periphery of 10), and an inner wall (wall of 20) upstanding from the said bottom end forming an inner walled compartment (20; wall of 20 is upstanding from the bottom end of 10 and forms 20, figs. 5-8), wherein the space between the outer and inner walls defines a channel (12).  
Regarding claim 2, Sohn discloses the feeding system for an animal of Claim 1, and further discloses wherein the said inner walled compartment (20) and channel (12) define separate feeding areas of said vessel (fig. 7 shows 20 and 12 defining separate feeding areas of 10).  
Regarding claim 3, Sohn discloses the feeding system for an animal of Claim 1, and further discloses wherein said system further comprises an insert (50) for being substantially matable within the said inner walled compartment (figs. 5 and 7 at least show 50 substantially matable within 20).  
Regarding claim 4, Sohn discloses the feeding system for an animal of Claim 3, and further discloses wherein said insert has an open top end, a closed bottom end, and a wall upstanding from the said bottom end (fig. 7 at least shows 50 with an open top end, closed bottom end, and a wall upstanding from the bottom end) forming a removably insertable open-topped container (see fig. 5).  
Regarding claim 5, Sohn discloses the feeding system for an animal of Claim 4, and further discloses wherein said vessel comprises an annular shape (see figs. 5-8).  
Regarding claim 6, Sohn discloses the feeding system for an animal of Claim 1, and further discloses wherein said system further comprises a means (20) for restricting the animal's access to food placed within the said channel (12; 20 restricts an animal’s access to food placed within 12).  
Regarding claim 7, Sohn discloses the feeding system for an animal of Claim 6, and further teaches wherein said restricting means comprises an channel block (70) to fit within a section of said channel (12; 70 fits within 12, fig. 7) thereby defining a limited area within the channel (70 defines a limited an area within 12, fig. 6 at least).  
Regarding claim 13, Sohn discloses a feeding system for an animal, wherein said feeding system comprises a single vessel (10) further comprising at least two feeding stations (area where 90 and 95 locates in fig. 3), wherein said vessel has an open top end (figs. 5-8 show 10 with an open top end), a closed bottom end (fig. 7 shows 10 with a closed bottom end), an outer wall (outermost wall of 10, fig. 7) upstanding from the said bottom end defining substantially the periphery of the said vessel (outermost wall of 10 is upstanding from the bottom end and defines the periphery of 10), and an inner wall (wall of 20) upstanding from the said bottom end forming a first feeding station inner walled compartment (20; wall of 20 is upstanding from the bottom end of 10 and forms 20, figs. 5-8), wherein the space between the outer and inner walls defines a second feeding station channel (12, see figs. 5-8).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sohn in view of Becattini et al. (US 20090241844 A1).
Regarding claim 8, Sohn teaches a feeding system for an animal, said system comprising a vessel (10), wherein said vessel has an open top end (figs. 5-8 show 10 with an open top end), a closed bottom end (fig. 7 shows 10 with a closed bottom end), an outer wall (outermost wall of 10, fig. 7) upstanding from the said bottom end defining substantially the periphery of the said vessel (outermost wall of 10 is upstanding from the bottom end and defines the periphery of 10), an inner wall (wall of 20) upstanding from the said bottom end forming an inner walled compartment (20; wall of 20 is upstanding from the bottom end of 10 and forms 20, figs. 5-8), wherein the space between the outer and inner walls defines a channel (12), but is silent regarding a vessel housing into which said vessel rests forming a single vessel feeding system.  
Becattini et al. teach a feeding system for an animal including a vessel housing (8) into which a vessel (14 and/or 15) rests forming a single vessel feeding system (10).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the system of Sohn include a vessel housing as taught by Becattini et al. into which said vessel rests forming a single vessel feeding system, in order to provide additional stability to the feeding system.  
Regarding claim 9, Sohn as modified by Becattini et al. teaches the feeding system for an animal of Claim 8, and further teaches wherein said housing (8 of Becattini et al.) further comprises an upper member (2 of Becattini et al.) and a lower legs member (4 including 6 of Becattini et al.) to provide height flexibility to said housing to accommodate the height of the animal (paragraph [0087] of Becattini et al. at least).
Regarding claim 10, Sohn as modified by Becattini et al. teaches the feeding system for an animal of Claim 9, and further teaches wherein said lower legs member (4 including 6 of Becattini et al.) is matably attachable (2 and 4 including 6 are matably attachable, paragraph [0073]) with said upper member (2 of Becattini et al.) to raise or lower the said housing (4 including 6 raises or lowers the housing, paragraph [0087]).
Regarding claim 11, Sohn as modified by Becattini et al. teaches the feeding system for an animal of Claim 8, and further teaches wherein said inner walled compartment (20 of Sohn) is substantially centrally disposed within said vessel (10 of Sohn; figs. 5-8 of Sohn show 20 substantially centrally disposed within 10).
Regarding claim 12, Sohn as modified by Becattini et al. teaches the feeding system for an animal of Claim 8, and further teaches said inner walled compartment (20 of Sohn) forms a feeding station (fig. 7 shows 20 with feed 95), but is silent regarding wherein the said inner walled compartment forms a hydration reservoir.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the inner walled compartment of Sohn as modified by Becattini et al. form a hydration reservoir, in order to minimize liquid spilling out of the feeding station. 
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sohn as applied to claim 13 above.
Regarding claim 14, Sohn teaches the feeding system for an animal of Claim 13, and further teaches wherein said first feeding station (20) comprises a solid food station (fig. 7 shows 20 with feed 95) and said second feeding station (12) comprises a hydration station (fig. 7 shows 20 with a beverage 90), but is silent regarding wherein said first feeding station comprises a hydration station, and said second feeding station comprises a solid food station.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the feeding system of Sohn by switching the first and second feeding stations so that the first feeding station comprises a hydration station and said second feeding station comprises a solid food station, in order to have the animal to eat at a healthier pace and aid in digestion and to minimize liquid spilling out of the feeding station. 
Regarding claim 15, Sohn teaches the feeding system for an animal of Claim 14, and further teaches wherein said first feeding station (20) and said second feeding station (12) are separate stations (fig. 7 at least shows 20 being separate from 12).  
Regarding claim 16, Sohn teaches the feeding system for an animal of Claim 15, and further teaches wherein the said first feeding station (20) is disposed substantially central to the second feeding station (12; figs. 5-8 show 20 substantially central to 12).
Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references have many of the elements in the applicant’s disclosure and claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hae Rie Jessica Byun whose telephone number is (571) 272-3212. The examiner can normally be reached Monday - Friday, 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/H.J.B./Examiner, Art Unit 3643                                                                                                                                                                                                        

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643